Hamilton, Judge,
delivered the following opinion:
This is a motion to direct the clerk to refund 1 percentum retained by him upon money deposited for redemption of lands from taxes during earlier proceedings in this court.
Section 995 of the Revised Statutes of the United States (U. S. Comp. Stat. 1901, p. 711) provides that:
“All moneys paid into any court of the United States, or received by the officers thereof, in any cause pending or adjudicated in such court, shall be forthwith deposited with . . . a designated depository of the United States, in the name and to the credit of such court.”
This is ordinarily spoken of as depositing money in the registry of the court. Section 996 of the Revised Statutes (U. S. Comp. Stat. 1901, p. 711) as amended Feb. 19, 1897 provides 'that:
“Uo money deposited as aforesaid shall be withdrawn except by order of the judge or judges of said courts, respectively, in term or in vacation, to be signed by such judge or judges, and to be entered and certified of record by the clerk.”
Section 5504 of the Revised Statutes (U. S. Comp. Sta't. 1901, p. 3710) fixes a heavy penalty upon the clerk who retains or converts to his own use any such money.
The tax money now in question was not originally deposited *167by tbe clerk, for some reason, but was finally, by direction of an examiner of the Department of Justice, deposited in the registry, and paid out, except 1 per cent, upon the order of the court, upon a proper showing that the redemption could not be had for which the money was deposited.
The opinion of the court is that the money was properly paid into the registry, and the clerk is entitled to the same compensation for paying it out as he would be for any other “receiving, keeping and paying out money in pursuance of any statute or order,” in accordance with § 828 of the Eevised Statutes (U. S. Comp. Stat. 1901, p. 635). If in any way it had been lost, he would have been liable, and there is but one place provided where he shall keep money received by him as an officer of court.
He is therefore entitled to the 1 per cent named in § 828 of the Eevised Statutes, and the motion for him to refund it is denied.